Case:21-11011-EEB Doc#:26 Filed:03/05/21                              Entered:03/05/21 14:11:45 Page1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF COLORADO

     In re:                                                      )
     R. INVESTMENTS, RLLP,                                       )              Case No. 21-11011-EEB
     EIN: XX-XXXXXXX                                             )              Chapter 11
                                                                 )
                     Debtor                                      )

          SUPPLEMENTAL DECLARATION OF MICHAEL BENNETT IN SUPPORT
             OF DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY RELIEF

           I, Michael Bennett, pursuant to section 1746 of title 28 of the United States Code, hereby

declare that the following is true to the best of my knowledge, information, and belief:

           1.       I am the Chief Financial Officer of the Debtor, R. Investments, RLLP (“Debtor”).

           2.       I hereby supplement my previously filed Declaration in Support of Debtor’s

Chapter 11 Petition and First Day Relief (Docket No. 5) (the “First Day Declaration”).1

           3.       Attached as Exhibit A hereto is a revised budget after a detailed review of the

Debtor’s books and records.

           4.       Paragraph 47 is incorrect in that there are five (5) W2 employees who are employed

by the Debtor who are owed prepetition wages as follows.

    Name                      Role                                   Gross Amount           Gross Amount Owed
                                                                     Owed for 2/16 –            for 3/1-3/4
                                                                         2/28
    Linda Byrd                Executive Assistant to                   $2,333.34                     $602.07
                              the CEO
    Christopher Fett          Chief       Acquisitions                  $4,166.66                   $1075.27
                              Officer
    Glenn Grootegood          Operations Manager                        $2,083.33                    $537.63
    Alexandria Lusk           HR and Payroll                            $2,916.67                    $752.69
    Gina Milano               Chief Operating Officer                   $3,750.00                    $967.74
    TOTAL                                                              $15,250.00                   $3,333.33




1
    Capitalized terms not expressly defined herein shall have the meanings ascribed to them in the First Day Declaration.

                                                             1
Case:21-11011-EEB Doc#:26 Filed:03/05/21                Entered:03/05/21 14:11:45 Page2 of 2




       5.      The gross amount of payroll for the pay period 2/16 through 2/28 is paid in the

Debtor’s ordinary course on March 9, 2021. The gross amount owed for 3/1 through 3/4 will be

paid, along with wages for 3/5 through 3/15, in the Debtor’s ordinary course on March 24, 2021.

       6.      With respect to medical, dental and vision insurance the Debtor pays approximately

$5,000 per month (there was $4,936 incurred for the month of February). With respect to ancillary

benefits, e.g., life insurance, short term disability, accidental, the company incurs approximately

$400 per month (there was $345 incurred for the month of February). As of the Petition Date there

are unreimbursed business expenses in the amount of $294 which the Debtor would like to include

in its March 9, 2021 payroll in the ordinary course of its business.

       7.      Also, for further clarification, attached as Exhibit B, is an organizational chart

which helps show the Debtor’s property interests and the Non-Debtor Affiliates.

Dated: March 5, 2021
Denver, Colorado


                              _/s/Michael Bennett______________________________
                              Michael Bennett, CFO
                              R. Investments, RLLP




                                                 2
